              Case 1:08-cr-00212-AWI Document 533 Filed 07/23/21 Page 1 of 1


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                            CASE NO. 1:08-CR-0212 AWI-1
 7                          Plaintiff
                                                          ORDER APPOINTING FEDERAL
 8                  v.                                    DEFENDER’S OFFICE REGARDING
                                                          MOTION FOR COMPASSIONATE
 9   HARJEET SINGH MANN,                                  RELEASE
10                          Defendant
11

12

13          On July 21, 2021, Defendant Harjeet Singh Mann, appearing pro se, moved to modify his
14 prison sentence through 18 U.S.C. § 3582(c). See Doc. No. 35. Pursuant to Eastern District of

15 California General Order No. 595, defendant’s motion is referred to the Federal Defender’s Office

16 for the Eastern District of California. The Federal Defender’s Office shall review Defendant’s pro

17 se submission and, within twenty-one (21) days of service of this order, shall either file a

18 supplemental motion or a notice of intent to stand on the original pro se motion submitted by

19 Defendant. Upon receipt of either a supplemental motion or notice to stand on the original

20 motion, the Court will conduct a further review to determine if a response from the United States

21 is warranted and will issue any additional orders as may be appropriate at that time.

22
     IT IS SO ORDERED.
23

24 Dated: July 22, 2021
                                                 SENIOR DISTRICT JUDGE
25

26
27

28
